IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                         STATE V. OGREN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                 V.

                                  AARON E. OGREN, APPELLANT.


                           Filed November 30, 2021.      No. A-21-127.


       Appeal from the District Court for Fillmore County: VICKY L. JOHNSON, Judge. Affirmed.
       Michael J. Wilson, of Berry Law, for appellant.
       Douglas J. Peterson, Attorney General, and Matthew Lewis for appellee.


       PIRTLE, Chief Judge, and MOORE and WELCH, Judges.
       PIRTLE, Chief Judge.
                                        INTRODUCTION
        Aaron E. Ogren appeals from his plea-based conviction in the district court for Fillmore
County. He alleges that his sentences are excessive and that his trial counsel was ineffective. Based
on the reasons that follow, we affirm.
                                         BACKGROUND
        Pursuant to a plea agreement, Ogren pled guilty to the following charges: theft by unlawful
taking, a Class IIA felony under Neb. Rev. Stat. § 28-511(1) (Reissue 2016) (count I); two counts
of prohibited sale of livestock, a Class III felony under Neb. Rev. Stat. § 54-1,123 (Reissue 2010)
(counts II-III); three counts of attempted prohibited sale of livestock, a Class IV felony under
§ 54-1,123 and Neb. Rev. Stat. § 28-201(1)(b) (Cum. Supp. 2020) (counts IV-VI); and cruelty to
animals, a Class IV felony under Neb. Rev. Stat. § 54-903 (Reissue 2010) (count VII).




                                                -1-
        The State alleged that Ogren ran a feedlot where he would care for and feed other ranchers’
cattle. When an investigator visited the feedlot, he found over 220 cattle in various states of decay.
Necropsies concluded the cattle died of malnutrition, treatable diseases, and exposure to the
elements. The investigator also found that Ogren failed to return the cattle that were entrusted to
his care, would swap out the cattle to be returned with other cattle, and failed to purchase cattle for
ranchers after they would provide him money to do so.
        Following the plea hearing, the court ordered that a presentence investigation be
completed. A sentencing hearing followed. The district court sentenced Ogren as follows: 15 to 20
years’ imprisonment for count I; 4 years’ imprisonment for count II; 4 years’ imprisonment for
count III; 2 years’ imprisonment for count IV; 2 years’ imprisonment for count V; 2 years’
imprisonment for count VI; and 2 years’ imprisonment for count VII. The district court ordered
the sentences to be served concurrently. The court also ordered Ogren not to own or possess any
livestock for 15 years.
                                   ASSIGNMENTS OF ERROR
       Ogren assigns that the district court erred by imposing excessive sentences and that he was
denied effective assistance of counsel in that his counsel failed to investigate witnesses with
information relevant to the integrity of the investigation.
                                    STANDARD OF REVIEW
        An appellate court will not disturb a sentence imposed within the statutory limits absent an
abuse of discretion by the trial court. State v. Blaha, 303 Neb. 415, 929 N.W.2d 494 (2019). An
abuse of discretion occurs when a trial court’s decision is based upon reasons that are untenable or
unreasonable or if its action is clearly against justice or conscience, reason, and evidence. Id.
        Whether a claim of ineffective assistance of trial counsel may be determined on direct
appeal is a question of law. Id. In reviewing claims of ineffective assistance of counsel on direct
appeal, an appellate court decides only whether the undisputed facts contained within the record
are sufficient to conclusively determine whether counsel did or did not provide effective assistance
and whether the defendant was or was not prejudiced by counsel’s alleged deficient performance.
Id.
                                            ANALYSIS
Excessive Sentences.
        Ogren first assigns that the district court erred by imposing excessive sentences. Ogren was
convicted of a Class IIA felony, two Class III felonies, and four Class IV felonies. The authorized
penalty for a Class IIA felony is a maximum of 20 years’ imprisonment and no minimum sentence
of imprisonment; a Class III felony carries a maximum sentence of 4 years’ imprisonment and 2
years’ post-release supervision with no minimum sentence of imprisonment, but 9 months’
post-release supervision if imprisonment is imposed; and a Class IV felony carries a maximum
sentence of 2 years’ imprisonment and 12 months’ post-release supervision with no minimum
sentence of imprisonment or post-release supervision. See Neb. Rev. Stat. § 28-105 (Cum. Supp.
2020).



                                                 -2-
        Ogren was sentenced to 15 to 20 years’ imprisonment for the Class IIA felony (count I), 4
years’ of imprisonment on each Class III felony (counts II and III), and 2 years’ imprisonment on
each Class IV felony (counts IV, V, VI, and VII). His sentences are all within the statutory limits
and, therefore, will not be disturbed absent an abuse of discretion. See State v. Blaha, supra.
        When imposing a sentence, a sentencing judge should consider the defendant’s (1) age, (2)
mentality, (3) education and experience, (4) social and cultural background, (5) past criminal
record or record of law-abiding conduct, and (6) motivation for the offense, as well as (7) the
nature of the offense and (8) the violence involved in the commission of the crime. State v. Chairez,
302 Neb. 731, 924 N.W.2d 725 (2019). The appropriateness of a sentence is necessarily a
subjective judgment and includes the sentencing judge’s observation of the defendant’s demeanor
and attitude and all the facts and circumstances surrounding the defendant’s life. Id.
        Ogren acknowledges that the sentences fall within the statutory limits but argues that the
court abused its discretion “by weighing the seriousness of the offense too heavily” and failing to
consider several mitigating factors, specifically his assessment score showing he was a low risk to
reoffend and his minimal criminal history. Brief for appellant at 7. Ogren’s criminal history
consists of only a theft by deception charge that was pending at the time of sentencing. The district
court noted Ogren’s lack of criminal history, but Ogren argues that the court failed to weigh this
factor, as well as his low risk to reoffend, as heavily as it should have when determining his
sentences.
        At the sentencing hearing, the district court stated that it had received the presentence
investigation report. The district court heard comments from the State and counsel for Ogren. It
also received into evidence exhibit 1, a printout of prior civil proceedings against Ogren involving
similar issues, and exhibit 2, handwritten accounting notes taken from Ogren’s house. Following
the parties’ arguments and receipt of exhibits, the district court stated as follows:
                 The Court will enumerate the circumstances that have led to its decision: [Ogren]’s
        age. His family situation. He was in a relationship with [a woman] for 10 years. According
        to the presentence of [the woman], he’s controlling. It’s clear that he did control the money,
        and she had nothing other than $20 a week. There were allegations of physical abuse.
        [Ogren] was engaged in the purchase, care and sales of cattle for investors, many of which
        were forced into -- not forced, but were put into a position that they had little choice but to
        farm out their cattle due to droughts in Colorado, et cetera. He did not sell the cattle when
        instructed to do so. Over 220 dead cattle and the horse. The surviving cattle had very poor
        conditions. This is a matter of astonishment that any person would let this sort of thing
        continue time after time after time, and as Exhibit 1 and other people have noted, shows
        this is an issue that has come to the court system as early as 2013 when there was a replevin
        action filed against [Ogren] to get cows back to the owners. There are civil judgments, as
        noted by [the State], approaching half a million dollars. He does have no prior criminal
        history of note, other than he does have a theft by deception charge pending in York
        County. The LS/CMI of seven. There is no recommendation for probation. The Court finds
        that the restitution figures requested by the State are fair and reasonable, but as the Court
        will enumerate in a few minutes, [Ogren] has no ability to pay even just based upon the
        prior civil cases. He should have figured out a long time ago he couldn’t manage cattle.
        This is one of those cases, other than a couple of murder cases, that this Court finds to be


                                                 -3-
       egregious. [Ogren] takes no responsibility -- little responsibility in whatever brought him
       to this point, whether it is the fact that he got out of control by taking on too much or he
       was actively engaged in a criminal enterprise. It really doesn’t matter. What we have are
       220 dead cows and a dead horse mired in mud. The Court finds he is not a fit candidate for
       probation. On Count I -- oh, the Court will also say that it understands the financial
       devastation that this placed on the victims, as enumerated previously by [the State]. Some
       parties had to sell real estate that had been in the family for years. Others had to use
       inheritances just to get out of debt. There is no excuse for [Ogren]’s actions.

        The district court considered Ogren’s criminal history as well as his risk assessment score
(LS/CMI score) of seven, indicating a low risk to reoffend. It also found Ogren’s actions were
“egregious” based on the number of dead cattle and the poor conditions the surviving cattle were
living in. It considered that Ogren had been engaged in the same or similar conduct for years as
indicated by a replevin action in 2013 and prior civil actions against Ogren. Further, the court
found that Ogren’s actions have had severe financial repercussions on the victims and he will never
be able to compensate them in any significant way, and he has failed to take responsibility for his
actions. Based on the record before us, the district court took the appropriate factors into
consideration when sentencing Ogren and there is no indication it considered any inappropriate or
improper factors. Accordingly, it cannot be said that the district court abused its discretion or that
the sentences imposed were excessive.
Ineffective Assistance of Counsel.
        Ogren next assigns that his trial counsel provided ineffective assistance. Ogren has
different counsel on direct appeal than he did at trial. When a defendant’s counsel is different from
his or her counsel on direct appeal, the defendant must raise on direct appeal any issue of trial
counsel’s ineffective performance which is known to the defendant or is apparent from the record.
State v. Blaha, 303 Neb. 415, 929 N.W.2d 494 (2019).
        Generally, to prevail on a claim of ineffective assistance of counsel under Strickland v.
Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show
that his or her counsel’s performance was deficient and that this deficient performance actually
prejudiced the defendant’s defense. State v. Mrza, 302 Neb. 931, 926 N.W.2d 79 (2019). To show
that counsel’s performance was deficient, a defendant must show that counsel’s performance did
not equal that of a lawyer with ordinary training and skill in criminal law. Id. In a plea context,
whether an attorney’s representation was deficient depends on whether counsel’s advice was
within the range of competence demanded of attorneys in criminal cases. State v. Blaha, supra.
When a conviction is based upon a guilty or no contest plea, the prejudice requirement for an
ineffective assistance of counsel claim is satisfied if the defendant shows a reasonable probability
that but for the errors of counsel, the defendant would have insisted on going to trial rather than
pleading guilty. Id. The two prongs of the ineffective assistance of counsel test under Strickland
may be addressed in either order. State v. Blaha, supra.
        Whether a claim of ineffective assistance of trial counsel can be determined on direct
appeal depends upon the sufficiency of the record to address the claim to determine whether a
defense counsel’s performance was deficient and whether the defendant was prejudiced by the


                                                -4-
alleged deficient performance. State v. Theisen, 306 Neb. 591, 946 N.W.2d 677 (2020). The record
is sufficient if it establishes either that trial counsel’s performance was not deficient, that the
appellant will not be able to establish prejudice, or that trial counsel’s actions could not be justified
as a part of any plausible trial strategy. Id. When reviewing claims of ineffective assistance of
counsel on direct appeal, an appellate court decides only whether the undisputed facts contained
within the record are sufficient to conclusively determine whether counsel did or did not provide
effective assistance, and whether the defendant was or was not prejudiced by counsel’s alleged
deficient performance. State v. Hibler, 302 Neb. 325, 923 N.W.2d 398 (2019).
         When a claim of ineffective assistance of trial counsel is raised in a direct appeal, the
appellant is not required to allege prejudice; however, an appellant must make specific allegations
of the conduct that he or she claims constitutes deficient performance by trial counsel. State v.
Lierman, 305 Neb. 289, 940 N.W.2d 529 (2020). General allegations that trial counsel performed
deficiently or that trial counsel was ineffective are insufficient to raise an ineffective assistance
claim on direct appeal. State v. Weathers, 304 Neb. 402, 935 N.W.2d 185 (2019).
         Ogren argues that his trial counsel was ineffective in that he “fail[ed] to investigate
witnesses with information relevant to the integrity of the investigation” that resulted in his arrest.
Brief for appellant at 3. He claims that “[a]fter entering his pleas in this case, [he] learned
information concerning undue influence exerted by [the victims] over the investigation” that led
to his arrest, and that “[t]he influence exerted by these witnesses compromised [the] investigation.”
Id. at 16. As a result, he blames his trial counsel for failing to pursue any corroborating information
concerning the undue influence prior to Ogren entering his pleas, and that he was denied the
opportunity to see police reports and other evidence against him that would have allowed him to
discover the undue influence prior to entering his guilty pleas.
         We conclude that Ogren has not sufficiently pled his claim of ineffective assistance of
counsel. He alleges that his trial counsel should have investigated witnesses regarding the “undue
influence” they exerted over the investigation. He also alleges that he was not given access to
certain discovery. However, he fails to explain what information the victims had that was “relevant
to the integrity of the investigation” or what his counsel would have learned had he pursued any
corroborating information concerning the undue influence. Further, he does not explain the nature
of the “undue influence” or how it tainted the investigation. He also failed to state who or why he
was denied access to discovery and what specific documents or what information was in the
discovery material that would have made him aware of the undue influence prior to the plea
hearing. Ogren has failed to allege sufficient factual allegations of conduct to constitute deficient
performance by trial counsel. See State v. Hill, 298 Neb. 675, 905 N.W.2d 668 (2018).
                                           CONCLUSION
       We conclude that the district court did not abuse its discretion in sentencing Ogren and his
sentences are not excessive. We also conclude that Ogren’s ineffective assistance of counsel claim
was not sufficiently pled. Accordingly, Ogren’s convictions and sentences are affirmed.
                                                                                        AFFIRMED.




                                                  -5-